Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application is a DIV of Patent No. 10634668, which has PRO 61/700683.
Claim Objections
Claims 34 and 40 are objected to because of the following informalities:  
Claim 34 recites abbreviations of “FKBP” and “FRB” which need be accompanied by the unabbreviated form. Appropriate correction is required.
Claim 40 appears to invoke the Markush language but it recites “selected from….and”. However to properly invoke the Markush language it should be changed to – selected from the group consisting of –. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-29 and 40-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al. (Patent No. US7067526B1, published 06/27/2006, IDS submitted 03/18/2020, cite no. 3).
Yang teaches 28-epirapamycin (see col. 2 lines 30-50), which would read on MCIP of formula (I) having a substituent X. Yang further teaches derivatives and analogs of 28-epirapamcyin are modified (with respect to the structure of rapamycin) and at one or more positions in addition to C28 (see col. 2, lines 44-65), which would read on AB. Yang teaches 28-epi rapalogs additionally modified at one or more substituents at C7, C13, C14, C24, C28, C30, and the cyclohexyl ring bearing C43 (see col. 3, lines 10-15), which would read on X is modifiable group. 
It is noted that the claims are directed to a product of MCIP described by formula I having X as a modifiable group but X has not been defined by any particular structural feature. Also, the stimulus is not present because it is not part of MCIP. Therefore, 28-epirapamcyin modifiable at the C7, C13, C14, C24, C28, C30 would read on the claimed MCIP with X.
With regard to claims 24-29, Yang teaches the compounds are used for multimerizing chimeric proteins in cells for a variety of important purposes (see col., 8, lines 15-20). Yang further teaches genetically engineered cells referred to one or more recombinant nucleic acid constructs encoding specialized chimeric proteins and typically a first chimeric protein contains one or more FKBP domains which are capable of binding to a 28-epirapalog. Yang teaches the first chimeric protein is FKBP fusion protein and the second chimeric protein has one or more FRB domains (see col. 8, lines 22-40). 
With regard to claim 34, Yang teaches the first chimeric protein is FKBP fusion protein and the second chimeric protein has one or more FRB domains (see col. 8, lines 22-40). Yang further teaches the FKBP and FRB further comprises one protein domain heterologous to FKBP and FRB (see col. 8 lines 30-40). 
With regard to claims 40-42, Yang teaches a kit may also contain a sample of a 28-epirapalog of this invention capable of forming a complex with the encoded fusion proteins (see col., 15, lines 24-30). Yang teaches the first chimeric protein is FKBP fusion protein and the second chimeric protein has one or more FRB domains (see col. 8, lines 22-40). In addition, the terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Accordingly, when the claims are given their broadest reasonable interpretation, a reference that teaches all necessary reagents of the claimed “kit” would be anticipatory even if the reference does not employ the word "kit" in describing their invention. See also MPEP 2111.02.
With regard to claims 43-44 and 46-47, Yang teaches vector containing constructs for introducing into cells and DNA molecule encoding a polypeptide comprising an FRB domain or FKBP domain and (b) DNA molecule encoding the heterologous domain or a protein (see col., 13, lines 1-5). Yang teaches the construct may further include nucleic acid portions comprising a ribosome binding site (see col. 17, lines 55-61). 
With regard to claim 45, a pro-drug is an ester which is cleaved in vivo to yield a compound of interest and various pro-drugs of rapamycin were created (see col. 43, lines 44-47).

Claims 23-31, 33-34, 37 and 39-48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cornish et al. (US2002/0004202A1, published 01/10/2002). 
	With regard to claims 23, 27, 28-31 and 37, Cornish teaches in Figure 1 (A-B) a first binding moiety that specifically binds a first target molecule; B is a second binding moiety that specifically binds a second target molecule; and X is a modifiable group that is modified in response to a stimulus. Cornish teaches bond (B) is an enzyme cleavable moiety [0018] which would read on claims 27 and 29-31. It is noted that the claims are directed to a product of MCIP described by formula I having X as a modifiable group but X has not been defined by any particular structural feature. Meanwhile the stimulus is not present because it is not part of MCIP. 
    PNG
    media_image1.png
    334
    752
    media_image1.png
    Greyscale

	With regard to claims 24-26, Figure 1A-B describe the first target molecule and second target molecule are chimeric proteins.
	With regard to claims 27-29, It is noted that the claims are directed to a product of MCIP described by formula I having X as a modifiable group but X has not been defined by any particular structural feature. Meanwhile the stimulus is not present because it is not part of MCIP. Therefore, Fig. 1 reads on the claimed MCIP having a cleavable bond. 
	With regard to claim 33, Figure 1A-B describe X is part of A or B.
	With regard to claim 34, Cornish teaches FK506 and FKBP12, which bind to FKBP and FRB (see para. [0008]). 
	With regard to claims 40-42, as stated above, Figure 1A-B describe MCIP and the first target molecule and second target molecule are chimeric proteins. Although Cornish does not specifically invoke the phrase “kit”, it is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring the MCIP and a claimed component. This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Consequently, when the claims are given their broadest reasonable interpretation, the teachings of Cornish are anticipatory even though the reference does not employ the word "kit" in describing their invention, as the reference teaches all necessary reagents of the claimed “kit”. See also MPEP 2111.02.
	With regard to claims 43-44, Cornish teaches a generic vector that can be used with different receptors (see para. [0175]). Cornish teaches two proteins in both the GR and the DHFR constructs (see para. [0172]). 
	With regard to claim 45, Cornish teaches an extension of these strategies resulted from studies of the mechanism of action of the immunosuppressants rapamycin (see para. [0008]). 
	With regard to claims 46-47, Cornish teaches a cell that expresses a pair of fusion proteins (see para. [0019]). 
	With regard to claim 48, Cornish teaches bond (B) is an enzyme cleavable moiety [0018].

Claims 23-31, 33-34 and 37-48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crabtree et al. (WO94/018317, published 08/14/1994, IDS submitted 3/18/2020, cite no. 1). 
With regard to claims 23, 30-31 and 37, Crabtree teaches two target proteins are induced (dimerization or oligomerization) to associate by treating with synthetic ligands (abstract). Crabtree teaches a wide variety of ligands can be used in this invention to effect oligomerization of the chimeric protein molecules (p. 32, lines 1-15). Crabtree further teaches at least two or more units where the units can be the same, wherein the units will be individual moieties, for example, FK506 (p. 32, lines 19-24). Crabtree teaches in FIGs 9A-D the FK506-type ligand, wherein each FK506-type ligand is capable of binding to chimeric protein (p. 4, lines 11-16). Crabtree teaches the dimeric FK506 can be used with an FKBP receptor (p. 75, lines 15-33). Crabtree teaches mutant-FKBP12---bumpFK506-normalFK506---wildtype FKBP12 (p. 75, lines 27-30). Crabtree teaches the binding of FK506 to FKBP12 (“---”) is noncovalent binding interaction (p. 75, lines 24-30). In addition, Crabtree teaches linkers to provide for linking and the ligands (for example, FK506—FK506, see above) can be synthesized by any convenient means, where the linking group will be at a site which does not interfere with the binding of the binding site of a ligand to the receptor (p. 34, lines 5-15). Crabtree teaches various linking groups can be employed (i.e., long or short term activity; p. 34, lines 17-27). Crabtree teaches various groups can be employed which are readily cleaved, such as esters and amides, particularly peptides, where circulating and/or intracellular proteases can cleave the linking group (p. 34, lines 28-30). Crabtree teaches that each domain is inactive by itself, but when brought together in close proximity, transcriptional activity is restored (p. 18, lines 20-24). For example, Crabtree teaches in FIG. 9 a dimerization with a linking group:

    PNG
    media_image2.png
    325
    813
    media_image2.png
    Greyscale

It is noted that the claims are directed to MCIP described by formula I where X is a modifiable group but has not been modified. Therefore the stimulus is not present or part of the claimed MCIP. 
With regard to claims 24-26, Crabtree teaches novel chimeric (or fused) proteins and small organic molecules capable of oligomerizing the chimeric proteins and the chimeric proteins contain at least one ligand-binding (or receptor) domain fused to an additional (action) domain and heterologous (p. 3, lines 4-11). Crabtree teaches the chimeric protein is capable of binding to an FK506-type ligand (p. 4, lines 11-16).
With regard to claims 27-29, It is noted that the claims are directed to a product of MCIP described by formula I having X as a modifiable group but X has not been defined by any particular structural feature. Meanwhile the stimulus is not present because it is not part of MCIP. Therefore, FIG. 9 reads on the claimed MCIP having a cleavable bond.
With regard to claims 33-34, Crabtree teaches at least two or more units where the units can be the same, wherein the units will be individual moieties, for example, FK506 (p. 32, lines 19-24). Crabtree teaches in FIGs 9A-D the FK506-type ligand, wherein each FK506-type ligand is capable of binding to chimeric protein (p. 4, lines 11-16). Crabtree teaches the dimeric FK506 can be used with an FKBP receptor (p. 75, lines 15-33). Crabtree teaches mutant-FKBP12---bumpFK506-normalFK506---wildtype FKBP12 (p. 75, lines 27-30).
	With regard to claim 37, Crabtree teaches formula (V) of A-L-B (see above Fig. 9). 
	With regard to claim 38, Crabtree teaches homodimerization (abstract). 
With regard to claim 39, Crabtree teaches mutant-FKBP12---bumpFK506 (p. 75, lines 27-30), which would read on heterologous.
	With regard to claims 40-42, as stated above, Crabtree teaches in FIG. 9 a dimerization with a linking group (as claimed). Crabtree teaches two target proteins can be induced to associate (see abstract). Crabtree teaches one kit which has DNA construct encoding a chimeric protein containing at least one receptor domain (capable of binding to a selected ligand) and it is activated by exposure to the ligand in the presence of the first and second chimeric proteins (pg. 9, lines 20-37). It is noted that the terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Accordingly, when the claims are given their broadest reasonable interpretation, a reference that teaches all necessary reagents of the claimed “kit” would be anticipatory even if the reference does not employ the word "kit" in describing their invention. See also MPEP 2111.02.
	With regard to claims 43-44, Crabtree teaches conventional vector elements useful for replication in prokaryotes, for expression in eukaryotes, and the like and the selection makers may be the same or different for each different DNA construct, permitting the selection of cells which contain each such DNA constructs (see pg. 9, lines 24-30). Crabtree teaches the target gene can encode a ribozyme which may modulate a particular pathway by interfering, at the RNA level, with the expression of a relevant transcriptional regulator and the proteins expressed could be naturally-occurring, mutants of naturally-occurring proteins, unique sequences (see pg. 39, lines 20-31). 
	With regard to claim 45, Crabtree teaches linker moiety is linked to rapamycin (see pg. 62, lines 8-15). Crabtree teaches various groups can be employed which are readily cleaved, such as esters and amides, particularly peptides, where circulating and/or intracellular proteases can cleave the linking group (p. 34, lines 28-30).
	With regard to claims 46-47, Crabtree teaches chimeric responder proteins are intracellularly expressed as fusion proteins with a specific receptor domain and receptor leads to dimerization of chimera (see pg. 2 lines 24-25). 
	With regard to claim 48, Crabtree teaches various groups can be employed which are readily cleaved, such as esters and amides, particularly peptides, where circulating and/or intracellular proteases can cleave the linking group (p. 34, lines 28-30).

Claims 23-30 and 32-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haramura et al. (US2007/0212731A1, published 09/13/2007, IDS summitted 03/18/2020, cite no. 5).
With regard to claims 23-26 and 32-34, Haramura teaches in Fig. 1 a photocleavable linkers (abstract), which would read on formula (I) with X on A or B. Haramura teaches FK506 can be immobilized via a photocleavable linker and the FK506 specific binding protein FKBP12 [0026]. Haramura teaches ligand where the ligand have binding moieties on both side to that are able to bind to molecules. It is noted that the claims are directed to a product of MCIP described by formula I having AB with binding moieties as a modifiable group but these moieties have not been defined by any particular structural feature. Based from the formula (I), target molecules are not present because it is not part of the formula. Therefore, the ligand in Fig. 1 would read on box AB.
With regard to claims 27-30, it is noted that the claims are directed to MCIP described by formula I where X is a modifiable group but has not been modified. Therefore the stimulus is not present or part of the claimed MCIP. Fig. 1 would read on formula (I).

Claims 23-30, 32-35 and 37-48 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Deiters et al. (WO2012024558, published 02/23/2012).
With regard to claims 23-26, 32-35, 45 and 48, Deiters teaches photoactivatable rapamycin compounds (see abstract). Deiters teaches that the photoactivatable rapamycin compounds and the compound can be prepared from rapamycin or any analog of rapamycin that can bind to a RBD (see para. [0065]). Deiters teaches the photoactivatable rapamycin compound is an engineered rapamycin molecule with specific for different FKBP or FRB (see para. [0072]). Deiters teaches in Fig. 1 the photoactivatable rapamycin compound. 
With regard to claims 27-30, it is noted that the claims are directed to MCIP described by formula I where X is a modifiable group but has not been modified. Therefore the stimulus is not present or part of the claimed MCIP.
With regard to claims 37-38, Deiters teaches photocleavable rapamycin dimer (dRp) (see para. [0123]).
With regard to claim, claim 39, Deiters teaches heterologous rapamycin binding domain (see para. [0061]).  
With regard to claims 40-42, it is noted that the terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Accordingly, when the claims are given their broadest reasonable interpretation, a reference that teaches all necessary reagents of the claimed “kit” would be anticipatory even if the reference does not employ the word "kit" in describing their invention. See also MPEP 2111.02. Please see above regarding the MCIP.
With regard to claims 43-44, Deiters teaches nucleic acids encoding a selectable marker can be introduced into a host cell on the same vector as that comprising the nucleic acid of interest or can be introduced on a separate vector (see para. [0101]). Deiters teaches ribosomal protein (see para. [0078]). 
With regard to claims 46-47, Deiters teaches caged rapamycin is applicable to regulating polypeptide dimerization and activity in live cells (see para. [0006]). 

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art of record is Deiters but the reference fails to teach or reasonably suggest a rapamycin analog that has 7-nitroindolyl group at the C7 position.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        


/Tracy Vivlemore/Primary Examiner, Art Unit 1635